Exhibit 10.53

Execution Version

ASSIGNMENT, ASSUMPTION, CONSENT AND RELEASE AGREEMENT

This ASSIGNMENT, ASSUMPTION, CONSENT AND RELEASE AGREEMENT (this “Agreement”) is
made and entered into as of the 26th day of March, 2007 (the “Assignment Date”),
by and among Cheniere LNG O&M Services, L.P., a Delaware limited partnership
(the “Assignor”), Cheniere Energy Partners GP, LLC, a Delaware limited liability
company (the “Assignee”) and Sabine Pass LNG, L.P. (the “Owner”). All
capitalized terms used in this Agreement but not defined herein have the
meanings ascribed to them in the O&M Agreement (as defined below).

RECITALS

WHEREAS, the Assignor and the Owner have entered into that certain Operation and
Maintenance Agreement, dated February 25, 2005 (the “O&M Agreement”), pursuant
to which the Owner contracted with the Assignor for operation and maintenance
services to be provided at the Sabine Pass LNG Terminal, the Owner’s facilities
for the receipt, storage and regasification, and send-out of natural gas,
located in Cameron Parish, Louisiana;

WHEREAS, after the execution of the O&M Agreement, the Assignee was formed to
serve as the general partner of Cheniere Energy Partners, L.P., the indirect
parent of the Owner;

WHEREAS, the Assignor desires to assign to the Assignee all of the Assignor’s
rights, title and interests in, to and under the O&M Agreement;

WHEREAS, pursuant to Article XV of the O&M Agreement, Assignor is required to
obtain a prior written consent of the Owner and any requisite Governmental
Approval with respect to the assignment and acceptance of the O&M Agreement; and

WHEREAS, the Assignee desires to assume the duties and obligations of the
Assignor under the O&M Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises,
representations, warranties and covenants set forth herein, the parties hereto
hereby agree as follows:

1. Assignment of O&M Agreement. Assignor hereby conveys and assigns to Assignee,
its successors and assigns, all of its rights, title and interests in, to and
under the O&M Agreement.

2. Assumption of O&M Agreement. Assignee hereby undertakes, accepts and assumes
the assignment of the O&M Agreement and assumes all duties and obligations of
the Assignor under the O&M Agreement and covenants to perform and discharge the
same as the Assignee of the Assignor.

 

1



--------------------------------------------------------------------------------

3. Consent and Release. The Owner hereby consents to the assignment and
assumption of the O&M Agreement, as set forth in Sections 1 and 2, above, and
hereby releases the Assignor from all its duties and obligations with respect to
the O&M Agreement.

4. Covenants.

(a) Indemnification.

(1) Assignee shall hold Assignor harmless from, and hereby indemnifies Assignor
against any and all claims, costs, penalties, damages, losses, liabilities and
expenses (including reasonable attorneys’ fees) that may at any time be incurred
by Assignor as a result of acts, omissions or occurrences relating to the O&M
Agreement which occur, accrue or arise after the Assignment Date.

(2) Assignor shall be responsible for, and hereby indemnifies and holds Assignee
harmless from and against, any and all claims, costs, penalties, damages,
losses, liabilities and expenses (including reasonable attorneys’ fees) that may
at any time be incurred by Assignee as a result of acts, omissions or
occurrences relating to the O&M Agreement which occur, accrue or arise prior to
the Assignment Date, but only to the extent that Assignor is liable for same as
provided in the O&M Agreement.

(b) Right to Proceed.

(1) Assignee shall retain the right to proceed for any and all claims related to
any breaches, damages, losses, liabilities and expenses that may at any time be
incurred by Assignee as a result of acts, omissions or occurrences relating to
the O&M Agreement which occur, accrue or arise after the Assignment Date.

(2) Assignor shall retain the right to proceed for any and all claims related to
any breaches, damages, losses, liabilities and expenses that may at any time be
incurred by Assignor as a result of acts, omissions or occurrences relating to
the O&M Agreement which occur, accrue or arise prior to the Assignment Date.

5. Amendment and Modification. No amendment, modification, supplement,
termination, consent or waiver of any provision of this Agreement, nor consent
to any departure herefrom, will in any even be effective unless the same is in
writing and is signed by the party against whom enforcement of the same is
sought. Any waiver of any provision of this Agreement and any consent to any
departure from the terms of any provision of this Agreement is to be effective
only in the specific instance and for the specific purpose for which it is
given.

6. Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and interpreted, construed and enforced in
accordance with, the laws of the State of Texas.

7. Headings. The headings contained in this Agreement are for the purposes of
reference only and shall not limit, define, extend or otherwise affect the
meaning or scope of this Agreement or any provision hereof.

 

2



--------------------------------------------------------------------------------

8. Execution of Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original and all of which, taken
together, shall constitute one and the same instrument.

9. Binding Effect. All provisions, covenants and agreements herein shall be
binding upon and inure to the benefit of, and be enforceable by or against, the
parties hereto and their respective successors and assigns.

10. Third-Party Beneficiary. This Agreement is solely for the benefit of the
parties hereto and their respective successors and assigns, and no other person
has any right, benefit, priority or interest under or because of the existence
of this Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor, Assignee and Owner have each caused this Agreement
to by duly executed as of the date first written above.

 

ASSIGNOR:

 

CHENIERE LNG O&M SERVICES, L.P.

By:  

Cheniere Energy Shared Services, Inc.,

its General Partner

By:   /s/ Stanley C. Horton

Name:

Title:

 

Stanley C. Horton

Chief Executive Officer

In the presence of:

  L.M. Wilson

Name of Witness:

  L.M. Wilson

Address of Witness:

 

600 Travis, No. 4200

Houston, TX 77002

 

 

ASSIGNEE:

 

CHENIERE ENERGY PARTNERS GP, LLC

By:   /s/ Don A. Turkleson

Name:

Title:

 

Don A. Turkleson

Senior Vice President and Chief

Financial Officer

In the presence of:

  L.M. Wilson

Name of Witness:

  L.M. Wilson

Address of Witness:

 

600 Travis, No. 4200

Houston, TX 77002



--------------------------------------------------------------------------------

OWNER:

 

SABINE PASS LNG, L.P.

By:  

Sabine Pass LNG - GP, Inc.,

its General Partner

By:   /s/ Stanley C. Horton

Name:

Title:

 

Stanley C. Horton

Chief Executive Officer

In the presence of:

  L.M. Wilson

Name of Witness:

  L.M. Wilson

Address of Witness:

 

600 Travis, No. 4200

Houston, TX 77002